
	
		I
		112th CONGRESS
		1st Session
		H. R. 1697
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Mr. Luetkemeyer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Financial Services and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To enhance the ability of community banks to foster
		  economic growth and serve their communities, boost small businesses, increase
		  individual savings, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Community Banks Serving Their Communities First
			 Act or the Communities First Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Targeted Regulatory Relief for Community
				Banks
					Sec. 101. Short form reports of condition for certain community
				banks.
					Sec. 102. Community bank exemption from annual management
				assessment of internal controls requirement of the Sarbanes-Oxley Act of
				2002.
					Sec. 103. Changes required to small bank holding company policy
				statement on assessment of financial and managerial factors.
					Sec. 104. Accounting principles shall reflect business
				models.
					Sec. 105. Accounting principles cost-benefit
				requirements.
					Sec. 106. Increase in shareholder registration
				threshold.
					Sec. 107. FSOC review of Bureau regulations.
					Sec. 108. Federal Reserve examination authority.
					Title II—Regulatory Relief for Community Banks and Their
				Customers
					Sec. 201. Escrow requirements.
					Sec. 202. Exception to annual privacy notice requirement under
				the Gramm-Leach-Bliley Act.
					Sec. 203. Fees for agriculture loans.
					Sec. 204. Reimbursement for production of mandated
				records.
					Sec. 205. Loan amortization.
					Sec. 206. Loan appraisals.
					Sec. 207. Credit ratings.
					Sec. 208. Small business data collection exclusion.
					Title III—Tax Relief for Bank Depositors, Rural Banks,
				Municipalities, Banks Organized As Limited Liability Companies, and Young
				Savers
					Sec. 301. Reduced rate and deferral of income recognition on
				long-term certificates of deposit.
					Sec. 302. Exclusion for interest on loans secured by
				agricultural real property.
					Sec. 303. Update in cap on qualified small issue
				bonds.
					Sec. 304. Limited liability company tax treatment for
				FDIC-insured limited liability companies.
					Sec. 305. Young savers’ accounts.
					Title IV—Tax Relief for Community Banks and Holding
				Companies
					Sec. 401. Limited tax credit.
					Sec. 402. Qualifying investments in small bank
				issuers.
					Sec. 403. 5-year NOL carryback for certain banks.
					Title V—Small Business Subchapter S Reforms
					Sec. 501. Increasing shareholder limit for subchapter S to
				200.
					Sec. 502. Issuance of preferred stock permitted for subchapter
				S corporations.
					Sec. 503. IRA shareholders.
				
			ITargeted
			 Regulatory Relief for Community Banks
			101.Short form
			 reports of condition for certain community banks
				(a)In
			 generalSection 7(a) of the Federal Deposit Insurance Act (12
			 U.S.C. 1817(a)) is amended by inserting at the end the following new
			 paragraph:
					
						(12)Short form
				reports of condition for community banks
							(A)In
				generalWith respect to reports of condition required under
				paragraph (3) for each calendar quarter, an insured depository institution
				described in subparagraphs (A), (B), (C), and (D) of section 10(d)(4) may
				submit a short form of any such report of condition in 2 nonsequential quarters
				of any calendar year.
							(B)Asset
				adjustmentsFor purposes of this paragraph, the asset levels for
				section 10(d)(4) shall be $10,000,000,000 in the case of subparagraph (A) and
				$1,000,000,000 in the case of subparagraph (C).
							(C)Short form
				definedThe term short form, when used in connection
				with any report of condition required under paragraph (3), means a report of
				condition in a format established by the appropriate Federal banking agency,
				after notice and opportunity for comment, that—
								(i)is
				significantly and materially less burdensome for the insured depository
				institution to prepare than the format of the report of condition required
				under paragraph (3); and
								(ii)provides
				sufficient material information for the appropriate Federal banking agency to
				assure the maintenance of the safe and sound condition of the depository
				institution and safe and sound
				practices.
								.
				(b)RegulationsAny
			 regulation required to carry out the amendment made by subsection (a) shall be
			 published in final form before the end of the 6-month period beginning on the
			 date of the enactment of this Act.
				102.Community bank
			 exemption from annual management assessment of internal controls requirement of
			 the Sarbanes-Oxley Act of 2002Section 404 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7262) is amended by adding the following new subsection:
				
					(d)Community bank
				exemption
						(1)In
				generalThis section shall not apply in any year to any insured
				depository institution which, as of the close of the preceding year, had total
				assets, as determined on a consolidated basis, of $1,000,000,000 or
				less.
						(2)Adjustment of
				amountThe Commission shall annually adjust the dollar amount in
				paragraph (1) by an amount equal to the percentage increase, for the most
				recent year, in total assets held by all depository institutions, as reported
				by the Federal Deposit Insurance
				Corporation.
						.
			103.Changes
			 required to small bank holding company policy statement on assessment of
			 financial and managerial factors
				(a)Small bank
			 holding company policy statement on assessment of financial and managerial
			 factors
					(1)In
			 generalBefore the end of the 6-month period beginning on the
			 date of the enactment of this Act, the Board of Governors of the Federal
			 Reserve System shall publish in the Federal Register proposed revisions to the
			 Small Bank Holding Company Policy Statement on Assessment of Financial and
			 Managerial Factors (12 C.F.R. part 225—appendix C) that provide that the policy
			 shall apply to a bank holding company which has pro forma consolidated assets
			 of less than $1,000,000,000 and that—
						(A)is not engaged in
			 any nonbanking activities involving significant leverage; and
						(B)does not have a
			 significant amount of outstanding debt that is held by the general
			 public.
						(2)Adjustment of
			 amountThe Board of Governors of the Federal Reserve System shall
			 annually adjust the dollar amount referred to in paragraph (1) in the Small
			 Bank Holding Company Policy Statement on Assessment of Financial and Managerial
			 Factors by an amount equal to the percentage increase, for the most recent
			 year, in total assets held by all insured depository institutions, as
			 determined by the Board.
					(b)Increase in
			 debt-to-Equity ratio of small bank holding companyBefore the end
			 of the 6-month period beginning on the date of the enactment of this Act, the
			 Board of Governors of the Federal Reserve System shall publish in the Federal
			 Register proposed revisions to the Small Bank Holding Company Policy Statement
			 on Assessment of Financial and Managerial Factors (12 C.F.R. part 225—appendix
			 C) such that the debt-to-equity ratio allowable for a small bank holding
			 company in order to remain eligible to pay a corporate dividend and to remain
			 eligible for expedited processing procedures under Regulation Y of the Board of
			 Governors of the Federal Reserve System would increase from 1:1 to 3:1.
				104.Accounting
			 principles shall reflect business models
				(a)Section 13(a) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78m) is redesignated as
			 paragraph (a)(1) and paragraphs (1) and (2) are redesignated as subparagraphs
			 (A) and (B).
				(b)Section 13(a) is
			 further amended by adding the following new paragraph—
					
						(2)The Commission shall ensure that
				information, documents, and reports accurately and appropriately reflect the
				business model of the
				issuer.
						.
				105.Accounting
			 principles cost-benefit requirementsThe Securities Exchange Act of 1934 is
			 amended by inserting after section 13A the following new section:
				
					13B.Generally
				accepted accounting principles cost-benefit requirementsThe Commission shall conduct analyses of the
				costs and benefits (including economic benefits) of any new or amended
				generally accepted accounting principle and may not approve any new or amended
				generally accepted accounting principle unless the Commission determines
				that—
						(1)the benefits of
				such principle significantly outweigh its costs; and
						(2)such principle
				would not have a negative economic impact on insured depository institutions
				with total assets of $10,000,000,000 or
				less.
						.
			106.Increase in
			 shareholder registration threshold
				(a)RegistrationSection 12(g) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78l(g)) is amended—
					(1)in paragraph (1),
			 by striking subparagraphs (A) and (B) and inserting the following:
						
							(A)in the case of an issuer that is a
				bank or a bank holding company, as such term is defined in section 2 of the
				Bank Holding Company Act of 1956 (12 U.S.C. 1841), 2000 persons or more;
				and
							(B)in the case of an issuer that is not a
				bank or bank holding company, 500 persons or
				more,
							;
				and
					(2)in paragraph (4),
			 by striking three hundred and inserting 300 persons, or,
			 in the case of a bank or a bank holding company, as such term is defined in
			 section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841),
			 1700.
					(b)SuspensionSection
			 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)) is amended, in
			 the third sentence, by striking three hundred and inserting
			 300 persons, or, in the case of bank or a bank holding company, as such
			 term is defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C.
			 1841), 1700.
				107.FSOC review of
			 Bureau regulationsSection
			 1023(a) of the Consumer Financial Protection Act of 2010 is amended—
				(1)by striking
			 provision would put the safety and soundness of the United States
			 banking system or the stability of the financial system of the United States at
			 risk.; and
				(2)by inserting the
			 following:
					
						provision—(1)is inconsistent with the safe and sound
				operation of United States financial institutions; or
						(2)could adversely
				impact a subset of the banking industry
				disproportionately.
						.
				108.Federal Reserve
			 examination authoritySection
			 1012(c) of the Consumer Financial Protection Act of 2010 is amended—
				(1)by striking
			 paragraph (1); and
				(2)by redesignating
			 paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3), and (4),
			 respectively.
				IIRegulatory Relief
			 for Community Banks and Their Customers
			201.Escrow
			 requirements
				(a)In
			 generalSection 129D(c) of
			 the Truth in Lending Act, as added by section 1461(a) of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act, is amended—
					(1)by redesignating
			 paragraphs (1), (2), (3), and (4) as subparagraph (A), (B), (C), and (D) and
			 moving such subparagraphs 2ems to the right;
					(2)striking
			 The Board and inserting the following:
						
							(1)In
				generalThe
				Board
							;
				and
					(3)by adding at the
			 end the following new paragraph:
						
							(2)Treatment of loans held by smaller
				creditorsThe Board shall, by regulation, exempt from the
				requirements of subsection (a) any loan secured by a first lien on a consumer’s
				principle dwelling, if such loan is held by a creditor with assets of
				$10,000,000,000 or
				less.
							.
					202.Exception to
			 annual privacy notice requirement under the Gramm-Leach-Bliley
			 ActSection 503 of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by adding the following new
			 subsections:
				
					(f)Exception to
				annual notice requirementA financial institution that—
						(1)provides nonpublic
				personal information only in accordance with the provisions of subsection
				(b)(2) or (e) of section 502 or regulations prescribed under section
				504(b),
						(2)does not share
				information with affiliates under section 603(d)(2)(A) of the Fair Credit
				Reporting Act, and
						(3)has not changed
				its policies and practices with regard to disclosing nonpublic personal
				information from the policies and practices that were disclosed in the most
				recent disclosure sent to consumers in accordance with this subsection,
						shall not
				be required to provide an annual disclosure under this subsection until such
				time as the financial institution fails to comply with any criteria described
				in paragraph (1), (2), or (3).(g)Exception to
				notice requirementA financial institution shall not be required
				to provide any disclosure under this section if—
						(1)the financial
				institution is licensed by a State and is subject to existing regulation of
				consumer confidentiality that prohibits disclosure of nonpublic personal
				information without knowing and expressed consent of the consumer in the form
				of laws, rules, or regulation of professional conduct or ethics promulgated
				either by the court of highest appellate authority or by the principal
				legislative body or regulatory agency or body of any State of the United
				States, the District of Columbia, or any territory of the United States;
				or
						(2)the financial
				institution is licensed by a State and becomes subject to future regulation of
				consumer confidentiality that prohibits disclosure of nonpublic personal
				information without knowing and expressed consent of the consumer in the form
				of laws, rules, or regulation of professional conduct or ethics promulgated
				either by the court of highest appellate authority or by the principal
				legislative body or regulatory agency or body of any State of the United
				States, the District of Columbia, any territory of the United
				States.
						.
			203.Agriculture
			 loan guarantees
				(a)FeesSection 310B(g)(5) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1932(g)(5)) is amended by inserting before
			 the period the following: , except that for loans under $5,000,000, the
			 Secretary may assess a 1-time fee of 1 percent or less of the guaranteed
			 principal portion of the loan.
				(b)Guarantee
			 amountsSection 364 of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2006f) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (3)—
							(i)by
			 striking may and inserting shall; and
							(ii)by
			 striking standards that are not less stringent than;
							(B)in paragraph (4),
			 by inserting before the period the following: except that the Secretary
			 may guarantee not more than 90 percent of a loan made by a certified lender if
			 such loan is in an amount of less than $5,000,000; and
						(C)in paragraph (6);
			 and
						(2)in subsection
			 (b)—
						(A)by amending
			 paragraph (1) to read as follows:
							
								(1)In
				generalThe Secretary may
				establish a preferred certified lender’s program for lenders who—
									(A)establish
				their—
										(i)knowledge of, and experience under, the
				program established under subsection (a);
										(ii)knowledge of the
				regulations concerning the particular guaranteed loan program; and
										(iii)proficiency
				related to the certified lender program requirement; or
										(B)in the absence of
				a demand for or experience with guaranteed loans having been made under a rural
				development program, establish their proven experience in having made small
				business loans.
									;
				and
						(B)in paragraph (5)(A), by inserting before
			 the semicolon the following: except that the Secretary may guarantee not
			 more than 90 percent of a loan made by a certified lender if such loan is in an
			 amount of less than $5,000,000.
						204.Reimbursement
			 for production of mandated records
				(a)Corporate
			 recordsSection 1101(4) of the Right to Financial Privacy Act of
			 1978 (12 U.S.C. 3401(4)) is amended by inserting before the semicolon the
			 following: , except that, for purposes of section 1115, such term
			 includes any entity.
				(b)Clarification of
			 scopeSection 1115 of the Right to Financial Privacy Act of 1978
			 (12 U.S.C. 3415) is amended by adding at the end the following new
			 subsection:
					
						(c)Clarification of
				scopeNotwithstanding subsection (a), the fee for reimbursement
				described under such subsection shall by paid by a Government authority for all
				records required to be assembled or provided for any Federal law enforcement or
				investigative purpose by any financial institution with total assets of
				$10,000,000,000 or
				less.
						.
				205.Loan
			 amortization
				(a)In
			 generalFor purposes of capital calculation under the Financial
			 Institutions Examination Council’s Consolidated Reports of Condition, an
			 eligible institution may choose to amortize any loss or write-down, on a
			 quarterly straight-line basis over the 10-year period beginning with the month
			 in which such loss or write-down occurs, resulting from the application of FASB
			 Statement 114 or 144 to—
					(1)other real estate
			 owned (as defined under section 34.81 of title 12, Code of Federal
			 Regulations); or
					(2)an impaired loan
			 secured by real estate, provided that the institution discloses the difference
			 in the amount of the institution’s capital, when calculated taking into account
			 the temporary amortization, from the amount of the institution’s capital when
			 calculated without taking into account the temporary amortization on the
			 Financial Institutions Examination Council’s Consolidated Reports of
			 Condition.
					(b)Eligible
			 institution definedFor purposes of this section, the term
			 eligible institution has the meaning given such term under section
			 4102(11) of the Small Business Jobs Act of 2010.
				(c)Effective
			 dateThe provisions of this section shall apply to loan
			 originations that occurred on or after January 1, 2003, and before January 1,
			 2008.
				206.Loan
			 appraisalsFor purposes of
			 determining capital requirements or measuring capital of an insured depository
			 institution under section 38 of the Federal Deposit Insurance Act (12 U.S.C.
			 1831o) or any other provision of law, an insured depository institution may
			 average, over a five-year period, the appraised value of any real estate
			 securing a loan held by the institution.
			207.Credit
			 ratingsSection 939A(b) of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by
			 striking the first sentence and inserting: Each such agency shall modify
			 any such regulations identified by the review conducted under subsection (a)
			 and require that ratings-based determinations be confirmed by an analysis of
			 the probability of a loss from holding such an asset, but only in circumstances
			 where external credit ratings present an incomplete picture of the risks
			 presented to an institution, or where those risks are heightened due to
			 concentrations in particular assets classes..
			208.Small business
			 data collection exclusionSection 704B(h)(1) of the Equal Credit
			 Opportunity Act is amended by inserting before the period the following:
			 and that has assets of more than $1,000,000,000.
			IIITax
			 Relief for Bank Depositors, Rural Banks, Municipalities, Banks Organized As
			 Limited Liability Companies, and Young Savers
			301.Reduced rate
			 and deferral of income recognition on long-term certificates of
			 deposit
				(a)Deferral of
			 income recognitionSection 451 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
					
						(j)Certificates of
				deposits held by cash basis individualsIn the case of an
				individual on the cash receipts and disbursements method of accounting who
				holds a nonnegotiable certificate of deposit, interest income which is not made
				available for withdrawal before maturity of the certificate without penalty
				shall not be includible in gross income before the certificate is redeemed or
				matures.
						.
				(b)Interest Income
			 on Long-Term Certificates of DepositSubparagraph (A) of section 1(h)(11) of
			 such Code is amended by striking increased by qualified dividend
			 income and inserting the
			 following:
					
						increased
			 by—(i)qualified dividend
				income, and
						(ii)interest income
				on any nonnegotiable certificate of deposit—
							(I)with a fixed
				maturity date which is 1 year or more from the date of issue, and
							(II)the interest on
				which is not made available for withdrawal before maturity without
				penalty.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				302.Exclusion for
			 interest on loans secured by agricultural real property
				(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139D the following
			 new section:
					
						139E.Interest on
				loans secured by agricultural real property
							(a)ExclusionGross
				income shall not include interest received by a qualified lender on any
				qualified real estate loan.
							(b)DefinitionsFor
				purposes of this section—
								(1)Qualified
				lenderThe term qualified lender means any bank or
				savings association the deposits of which are insured under the Federal Deposit
				Insurance Act (12 U.S.C. 1811 et seq.).
								(2)Qualified real
				estate loanThe term qualified real estate loan
				means any loan secured by agricultural real estate or by a leasehold mortgage
				(with a status as a lien) on agricultural real estate. For purposes of the
				preceding sentence, the determination of whether property securing such loan is
				agricultural real estate shall be made as of the time the interest income on
				such loan is accrued.
								(3)Agricultural
				real estateThe term agricultural real estate
				means—
									(A)real property used
				for the production of 1 or more agricultural products, and
									(B)any single family
				residence—
										(i)which is the
				principal residence (within the meaning of section 121) of its occupant,
										(ii)which is located
				in a rural area (as determined by the Secretary of Agriculture), which is not
				within a Metropolitan Statistical Area (as defined by the Office of Management
				and Budget) and which has a population (determined on the basis of the most
				recent decennial census for which data are available) of 2,500 or less,
				and
										(iii)which is
				purchased or improved with the proceeds of the qualified real estate
				loan.
										(c)Coordination
				with section 265Qualified real estate loans shall be treated as
				obligations described in section 265(a)(2) the interest on which is wholly
				exempt from the taxes imposed by this
				subtitle.
							.
				(b)Clerical
			 amendmentThe table of sections for such part III is amended by
			 inserting after the item relating to section 139D the following new
			 item:
					
						
							Sec. 139E. Interest on loans secured by
				agricultural real
				property.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				303.Update in cap
			 on qualified small issue bonds
				(a)In
			 generalClause (i) of section 144(a)(4)(A) of the Internal
			 Revenue Code of 1986 is amended by striking $10,000,000 and
			 inserting $30,000,000.
				(b)Adjustment of
			 cap for inflationSubsection (a) of section 144 of such Code is
			 amended by redesignating paragraph (12) as paragraph (13) and by inserting
			 after paragraph (11) the following new paragraph:
					
						(12)Inflation
				adjustmentIn the case of any issue issued during a calendar year
				after 2011, the $30,000,000 amount contained in paragraph (4)(A)(i) shall be
				increased by an amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the cost-of-living
				adjustment determined under section 1(f)(3) for such calendar year by
				substituting calendar year 2010 for calendar year
				1992 in subparagraph (B) thereof.
							Any
				increase under the preceding sentence which is not a multiple of $100,000 shall
				be rounded to the next lowest multiple of
				$100,000..
				(c)Conforming
			 amendmentThe heading of paragraph (4) of section 144(a) of such
			 Code is amended by striking $10,000,000 limit and inserting
			 Increased
			 limitation.
				(d)Effective
			 dateThe amendments made by this section shall apply to—
					(1)obligations issued
			 after the date of the enactment of this Act, and
					(2)capital
			 expenditures made after such date with respect to obligations issued on or
			 before such date.
					304.Limited
			 liability company tax treatment for FDIC-insured limited liability
			 companies
				(a)In
			 generalParagraph (2) of section 7701(a) of the Internal Revenue
			 Code of 1986 (defining partnership and partner) is amended to read as
			 follows:
					
						(2)Partner and
				partnership
							(A)In
				generalThe term partnership includes a syndicate,
				group, pool, joint venture, or other unincorporated organization, through or by
				means of which any business, financial operation, or venture is carried on, and
				which is not, within the meaning of this title, a trust or estate or a
				corporation; and the term partner includes a member in such a
				syndicate, group, pool, joint venture, or organization.
							(B)Election by
				certain banks to be taxed as partnerships
								(i)In
				generalAn eligible corporation may elect to be treated as a
				partnership for purposes of this title.
								(ii)Tax
				treatmentIn the case of an eligible corporation making an
				election under clause (i)—
									(I)no gain or loss
				shall be recognized to the corporation or the shareholders by reason of an
				election under clause (i), and
									(II)section 1374
				shall apply to the entity after such election.
									(iii)Eligible
				corporationThe term eligible corporation means any
				entity described in clause (iv) if—
									(I)such entity would
				(but for this subparagraph) be treated as a C corporation for purposes of this
				title, and
									(II)the gross assets
				of such entity (determined under the rules of section 1202(d)) are
				$10,000,000,000 or less.
									(iv)Entities
				describedThe entities described in this clause are the
				following:
									(I)Any bank (as
				defined in section 581).
									(II)Any bank holding
				company (as defined in section 2(a) of the Bank Holding Company Act of 1956 (12
				U.S.C. 1841(a))).
									(III)Any savings
				association (as defined in section 3(b) of the Federal Deposit Insurance Act
				(12 U.S.C. 1813)).
									(IV)Any savings and
				loan holding company (as defined in section 10(a)(1)(D) of the Home Owners Loan
				Act).
									.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				305.Young savers’
			 accounts
				(a)In
			 generalSection 408A of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(g)Special rules
				for Roth IRAs for children
							(1)General
				ruleIn the case of a Roth IRA maintained for the benefit of an
				individual who has not attained age 26 before the close of the taxable year,
				the limitation on contributions under paragraph (2) shall apply in lieu of
				paragraphs (2) and (3) of subsection (c).
							(2)Limitation on
				contributionsThe aggregate
				amount of contributions for any taxable year to all Roth IRAs maintained for
				the benefit of an individual described in paragraph (1) with respect to such
				taxable year shall not exceed the maximum amount allowable as a deduction under
				subsection (b)(1) of section 219 for such taxable year (computed without regard
				to subsections (b)(1)(B), (d)(1), and (g) of such
				section).
							.
				(b)Enforcement of
			 contribution limitsParagraphs (1)(B) and (2)(B) of section
			 4973(f) of such Code are each amended by striking and (c)(3) and
			 inserting , (c)(3), and (g)(2).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				IVTax
			 Relief for Community Banks and Holding Companies
			401.Limited tax
			 credit
				(a)C
			 corporationsSection 11 of the Internal Revenue Code of 1986
			 (relating to tax imposed) is amended by adding at the end the following new
			 subsection:
					
						(e)Reduction of tax
				on community banks
							(1)In
				generalIn the case of a C corporation which is a community bank,
				the aggregate tax imposed by this section, section 55, and section 1201 shall
				be 80 percent of the aggregate tax which would (but for this subsection) be
				imposed by such sections.
							(2)Maximum
				reductionThe reduction in tax by reason of this subsection shall
				not exceed $250,000. Corporations treated as 1 corporation under section
				1202(d)(3) shall be so treated under this subsection, and the limitation under
				the preceding sentence shall be allocated among such corporations in such
				manner as the Secretary shall prescribe.
							(3)Increased
				benefit for banks operating in distressed areas, etc
								(A)In
				generalIn the case of a bank operating in an area referred to in
				subparagraph (B)—
									(i)paragraph (1)
				shall be applied by substituting 50 percent for 80
				percent, and
									(ii)paragraph (2)
				shall be applied by substituting $500,000 for
				$250,000.
									(B)Areas
				describedThe areas referred to in this subparagraph are—
									(i)empowerment zones
				and enterprise communities designated under section 1391,
									(ii)renewal
				communities designated under section 1400E,
									(iii)low-income
				communities (as defined in section 45D(e)), and
									(iv)distressed
				communities (within the meaning of section 233 of the Bank Enterprise Act of
				1991 (12 U.S.C. 1834a(b)).
									(4)Community
				bankFor purposes of this section, the term community
				bank means any of the following entities the gross assets of which
				(determined under the rules of section 1202(d)) are $10,000,000,000 or
				less:
								(A)Any bank (as
				defined in section 581).
								(B)Any bank holding
				company (as defined in section 2(a) of the Bank Holding Company Act of 1956 (12
				U.S.C. 1841(a))).
								(C)Any savings
				association (as defined in section 3(b) of the Federal Deposit Insurance Act
				(12 U.S.C. 1813)).
								(D)Any savings and
				loan holding company (as defined in section 10(a)(1)(D) of the Home Owners Loan
				Act).
								.
				(b)S
			 corporationsSubsection (a) of section 1366 of such Code is
			 amended by adding at the end the following new paragraph:
					
						(3)Reduction of tax
				on community banks
							(A)In
				generalIn the case of a S corporation which is a community bank
				(as defined in section 11(e)(4)), the net amount required to be taken into
				account by shareholders (without regard to this paragraph) shall be reduced by
				the lesser of—
								(i)20
				percent of such net amount, or
								(ii)$1,250,000.
								(B)Increased
				benefit for banks operating in distressed areas, etcIn the case
				of a bank operating in an area referred to in section 11(e)(3)(B)—
								(i)subparagraph
				(A)(i) shall be applied by substituting 50 percent for 20
				percent, and
								(ii)subparagraph
				(A)(ii) shall be applied by substituting $2,500,000 for
				$1,250,000.
								.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				402.Qualifying
			 investments in small bank issuers
				(a)GenerallyThe
			 principles of Internal Revenue Service Notice 2010–2 shall apply to any
			 qualifying investment by any person in a small bank issuer in the same manner
			 as if such investment had been made by the Treasury Department pursuant to any
			 of the Programs (as defined in Notice 2010–2).
				(b)DefinitionsFor
			 purposes of this section—
					(1)The term
			 qualifying investment means any investment in the equity of a
			 small bank issuer that otherwise would have constituted an ownership change
			 under section 382(g) of the Internal Revenue Code of 1986 (relating to
			 limitations on net operating loss carryforwards and certain built-in losses
			 following an ownership change).
					(2)The term
			 small bank issuer means any insured depository institution as
			 defined in section 3(c)(2) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(c)(2)) which—
						(A)was required under
			 a Prompt Corrective Action order issued pursuant to section 38 of the Federal
			 Deposit Insurance Act (12 U.S.C. 1831o), or a formal or informal enforcement
			 order, to raise capital as a result of an examination that took place during
			 calendar years 2008 through 2012 by the Board of Governors of the Federal
			 Reserve System, the Office of the Comptroller of the Currency, the Office of
			 Thrift Supervision, or the Federal Deposit Insurance Corporation, and
						(B)at the time of the
			 order referred to in subparagraph (A), had total consolidated assets of
			 $10,000,000,000 or less.
						403.5-year NOL
			 carryback for certain banks
				(a)In
			 generalSubparagraph (H) of section 172(b)(1) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(H)Carryback for
				2010 and 2011 net operating losses of certain banks
							(i)In
				generalIn the case of an applicable 2010 or 2011 net operating
				loss of a specified bank with respect to which the taxpayer has elected the
				application of this subparagraph—
								(I)subparagraph
				(A)(i) shall be applied by substituting any whole number elected by the
				taxpayer which is more than 2 and less than 6 for 2,
								(II)subparagraph
				(E)(ii) shall be applied by substituting the whole number which is one less
				than the whole number substituted under subclause (I) for 2,
				and
								(III)subparagraph (F)
				shall not apply.
								(ii)Applicable 2010
				or 2011 net operating lossFor purposes of this subparagraph, the
				term applicable 2010 or 2011 net operating loss means—
								(I)the specified
				bank’s net operating loss for any taxable year ending in 2010 or 2011,
				or
								(II)if the specified
				bank elects to have this subclause apply in lieu of subclause (I), the
				specified bank’s net operating loss for any taxable year beginning in 2010 or
				2011.
								(iii)Specified
				bankFor purposes of this subparagraph, the term specified
				bank means a community bank (as defined in section 11(e)(4)) and any
				entity which would be a community bank (as so defined) if section 11(e)(4) were
				applied by substituting $15,000,000,000 for
				$10,000,000,000.
							(iv)ElectionAny
				election under this subparagraph shall be made in such manner as may be
				prescribed by the Secretary, and shall be made by the due date (including
				extension of time) for filing the taxpayer’s return for the taxable year of the
				net operating loss. Any such election, once made, shall be
				irrevocable.
							.
				(b)Anti-Abuse
			 rulesThe Secretary of Treasury or the Secretary’s designee shall
			 prescribe such rules as are necessary to prevent the abuse of the purposes of
			 the amendments made by this section, including anti-stuffing rules,
			 antichurning rules (including rules relating to sale-leasebacks), and rules
			 similar to the rules under section 1091 of the Internal Revenue Code of 1986
			 relating to losses from wash sales.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to net operating losses arising in taxable years
			 ending after December 31, 2009.
				VSmall
			 Business Subchapter S Reforms
			501.Increasing
			 shareholder limit for subchapter S to 200
				(a)In
			 generalSubparagraph (A) of section 1361(b)(1) of the Internal
			 Revenue Code of 1986 is amended by striking 100 and inserting
			 200.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				502.Issuance of
			 preferred stock permitted for subchapter S corporations
				(a)In
			 generalSection 1361 (defining S corporation) is amended by
			 adding at the end the following new subsection:
					
						(h)Treatment of
				qualified preferred stock
							(1)In
				generalFor purposes of this subchapter—
								(A)qualified
				preferred stock shall not be treated as a second class of stock, and
								(B)no person shall be
				treated as a shareholder of the corporation by reason of holding qualified
				preferred stock.
								(2)Qualified
				preferred stock definedFor purposes of this subsection, the term
				qualified preferred stock means stock which meets the requirements
				of subparagraphs (A), (B), and (C) of section 1504(a)(4). Stock shall not fail
				to be treated as qualified preferred stock merely because it is convertible
				into other stock.
							(3)DistributionsA
				distribution (not in part or full payment in exchange for stock) made by the
				corporation with respect to qualified preferred stock shall be includible as
				ordinary income of the holder and deductible to the corporation as an expense
				in computing taxable income under section 1363(b) in the year such distribution
				is
				received.
							.
				(b)Conforming
			 amendments
					(1)Paragraph (1) of
			 section 1361(b) is amended by inserting , except as provided in
			 subsection (f), before which does not.
					(2)Subsection (a) of
			 section 1366 is amended by adding at the end the following new
			 paragraph:
						
							(3)Allocation with
				respect to qualified preferred stockThe holders of qualified
				preferred stock (as defined in section 1361(h)) shall not, with respect to such
				stock, be allocated any of the items described in paragraph
				(1).
							.
					(3)So much of clause
			 (ii) of section 354(a)(2)(C) as precedes subclause (II) is amended to read as
			 follows:
						
							(ii)Recapitalization
				of family-owned corporations and s corporations
								(I)In
				generalClause (i) shall not apply in the case of a
				recapitalization under section 368(a)(I)(E) of a family-owned corporation or S
				corporation.
								.
					(4)Subsection (a) of
			 section 1373 is amended by striking and at the end of paragraph
			 (1), by striking the period at the end of paragraph (2) and inserting ,
			 and, and by adding at the end the following new paragraph:
						
							(3)no amount of an
				expense deductible under this subchapter by reason of section 1361(h)(3) shall
				be apportioned or allocated to the income referred to in such
				section.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				503.IRA
			 shareholdersClause (vi) of
			 section 1361(c)(2)(A) of the Internal Revenue Code of 1986 is amended by
			 striking as of the date of the enactment of this clause.
			
